·-.,.·




    ~urt ofl (1.; m; ruJ ft;r ~~ ~
     p,o .&ox            ~;)Jot
.    ~pftvl 5+ut{cll                                                ·~     .····iN
                                                            .M~&O~
    ltu-s-ti n )-c~cS 1 g711                                 JUN   i) :~ .:~

    JtAn~ la-; d.1J l5                                    t\b!l Acos~~, Clterk

      Atfl'l{          w~Z-Jvtt 353--o3   b533oo ·

    ~1J       Wh-om'1t      rrtw; LPnca-n ~
                   .      :C Ctm   S€Nld [ ~   rrv~ ~Jj res.> c,;hwn-~ u.
       ~,J · rUj,~At6t-i~ o: docW shee.t ofl+tte..- a boll~
       Cli.St0 nt,f;Mbutt ~ ~h~ btlo w \ s i'Y\-<t h UJ aMY'{.$5 ~
                          tv-
        --(MI\ b:. \.f tJ vt, 'f t? 1-! v ff m ~., pttas~/ ~t5 po nJ,
          Stvtcvr~,
                   C/twMM Wy ~~~-1F6'/i73CJ!
                   thiifie-S R{vky C4wy~Zh #-l/i0.3tl!
                   &<eov:9e_, -:fohn B~ Utt/t K i 3~f>
                       \3l1T ftn 33d%
                   Ltn nlhSS~l <tl~~J /(443 15$1)
                                  NW    Mdf~S5
                                                                     .... - - - ·       1
                                                                                        1
                                                                                        1
                                                                                            1
                                                                                .           1
                                                                                    .       1

                                                                                                1
                                      i   . ··
                                                                                                1


~urt or Cv-; lt1; ~tal .·ftr ~[ s
                                                                                                1
                                                                                                    1

 P\o .RJ&x ~;;l30o · .                                                                              1
                                                                                                    1
 Cttf 1fD\ Si-£1tt c"                                                                                   1
 (tustt f\ ,--{~CA51g711                                                                                1
                                                                                                        1

Jun.~\~) ~tS                                                                                                1
                                                                                                            1

   Attn\ wrZ-J-.-t jV3-o3           b53300                                                                  1
                                                                                                                1


  L-v Wh11"" 'tt ~ Co 11 t£;r-n ~
                                                                                                        . 1
                                                                                                                1
                                                                                                                    1

                     ""L Ctm '5€M.d I~ 1%1 11,dJres> c;hovr>!J U                                                    1


     1.\,nJ , rq,u~r, Q doG~f- shee-t of fhe.-- a boil~
                                                                                                                    1
                                                                                                                        1

      CA.5€..,Ytj.VI'C~. -n~~ l?tlo (II) Is "f'r\-lj, i1 M aMre55'                                                      1

       -1\Nl,¥\.K liOV~. tot 'ft1U'i tim~~ PltttJt-- P._tspanJ,                                                         1
                                                                                                                            1

          St;~.cur~, ~·····                           ·                                                                     1

             ~ ~ ~th~-1P67?J3C/!                                                                                            1
                                                                                                                                1

            tkQrk.S R.lvie'( Gho yCR_-z:f., -if- 61o3'{{                                                                        1
                                                                                                                                1
              &'{!,() vqt. --Jo /,1 n f>vf-6 tl rt/t K l 3> d. D                                                                    1

               \3l{1 fm 33JZ                                 ·.                                                                     1

             -t'utnt!sse-e.-~l-t~AJ. ~4s 1~/df1J                                                                                    1
                                                                                                                                        1
                            N{i}J MJ,V'bs .S                                                                                            1
                                                                                                                                        1
                                                                                                                                            1
                                                                                                                                            1
                                                                                                                                            1
                                                                                                                                                1
                                                                                                                                                I